Citation Nr: 0107130	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  00-05 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUES

1. Entitlement to service connection for a left thumb 
disability.

2. Entitlement to service connection for posttraumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1943 to 
April 1946.

A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

This appeal arises from an October 1999 rating decision of 
the RO in Nashville, TN, which, in pertinent part, denied 
entitlement to service connection for PTSD and for a left 
thumb disability; the appeal from this denial was perfected 
in March 2000.

The issue of entitlement to service connection for 
posttraumatic stress disorder (PTSD) will be discussed in the 
remand portion of this decision.


FINDINGS OF FACT

1. All evidence necessary for the disposition of this 
appeal as it pertains to service connection for a left 
thumb disability has been obtained.

2. The veteran is service connected for residuals of a left 
wrist shrapnel wound sustained in combat during World 
War II.

3. A VA physician links the service connected the left 
wrist shrapnel injury and the current left thumb 
disability.



CONCLUSION OF LAW

The left thumb disability is proximately due to the veteran's 
service connected left wrist injury.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.310 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and superseded the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.

The record in this case, however, reflects that, with respect 
to the claim to service connection for a left thumb 
disability, the requirements of this new law have been 
satisfied.  Thus, a decision may be entered with respect to 
that claim.  In this regard, the Board observes that with 
respect to the aforementioned service connection claim the 
record establishes that the veteran has been informed of that 
evidence which would be necessary to substantiate his claim, 
the record includes the report of examination conducted for 
VA purposes in connection that claim and it contains the 
veteran's relevant treatment records.  Moreover, there have 
been no assertions by either the veteran or his 
representative that additional relevant records are 
available.  Under these circumstances, the Board concludes 
that VA has met its duty to assist in developing the facts 
pertinent to this claim pursuant to the provisions of the 
recently enacted Veterans Claims Assistance Act of 2000 and 
that no further development in this regard is required.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.  Service connection for arthritis may be 
presumed if it became manifest to a degree of 10 percent 
disabling during the veteran's first year after separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309.  Disability which is 
proximately due to or the result of a service connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.

The veteran's service medical records reflect that in January 
1945 he was treated for an injury he sustained to his left 
wrist.  The veteran was aboard ship, on duty at his assigned 
gun station, when a Japanese plane crashed into the starboard 
structure of the bridge.  The veteran sustained a shrapnel 
wound to his left wrist.  After Merthiolate and a dry 
dressing were applied to the wound, the veteran returned to 
duty.

In February 1954, the RO granted service connection to the 
veteran for a "scar, left wrist, residuals of shrapnel 
wound."  The injury was assigned a 0 percent disability 
rating.

In August 1999, the veteran was examined for VA purposes in 
connection with this claim.  The report of the examiner's 
findings show the veteran has a scar on the base of his left 
thumb, where the shrapnel entered, and another scar on the 
web space on the dorsal aspect of his left hand.  The 
examiner also found the veteran to have functional 
limitations of his left hand, including a limited range of 
motion of the left thumb.  The examiner found that the 
veteran's left thumb disability was linked to his service 
connected wrist injury.  The diagnosis was "Status post 
shrapnel wound to the left wrist and left thumb with 
subsequent scarring and limited range of motion of the thumb.  
Moderate degenerative changes base of left thumb."

In view of the injury sustained by the veteran recorded in 
his service medical records, his complaints regarding his 
left thumb, and the findings of the VA physician connecting 
the current left thumb disability to the in service left 
wrist injury, it is reasonable to link the veteran's current 
left thumb disability to service.  Accordingly, a 
satisfactory basis for awarding service connection for the 
degenerative changes in the veteran's left thumb has been 
presented in this case, and service connection for this 
disability is granted.


ORDER

Entitlement to service connection for a left thumb disability 
is granted.


REMAND

As an initial matter, the Board notes that this veteran is 
seeking compensation for PTSD based upon his combat 
experiences in World War II.

The veteran was advised by the RO in August 1999 that a claim 
for service connection for PTSD requires a medical diagnosis 
of the condition.  The RO requested that the veteran provide 
the names and addresses of facilities and/or physicians that 
treated him for PTSD and the dates of treatment.  The veteran 
was asked to furnish this information on an authorization 
form that would permit the RO to obtain the veteran's medical 
records concerning his treatment for PTSD.

In early October 1999, the RO issued a rating decision 
denying the veteran's claim for PTSD because the veteran did 
not submit any medical evidence showing treatment for PTSD, 
nor did he reply to the RO's request for treatment 
information.  In late October 1999, the veteran forwarded a 
completed authorization to the RO which provided the name of 
his treating physician, Dr. Christopher E. Sawyer, and he 
indicated that he began treatment with this doctor in 1991 
for PTSD and was still being treated.  The Board notes that 
these records have not been associated with the claims file.

The veteran's claim was filed before the date of the 
enactment of the Veterans Claims Assistance Act of 2000, it 
is not final, and therefore, the terms of the new law apply 
to this claim.  With respect to the obligations imposed by 
the duty to assist under this new law, the Board observes 
that this duty includes obtaining the medical evidence 
identified by the veteran and obtaining a medical opinion if 
the evidence (lay or medical) shows the presence of current 
disability, and indicates the disability may be associated 
with service.  As described above, the records regarding the 
veteran's alleged diagnosis of PTSD are relevant to this 
claim, and there is evidence of combat stressors indicating 
this veteran's claim for service connection for PTSD is 
plausible.  Thus, the Board believes that additional 
development, including attempts to secure psychiatric 
treatment records and a current examination of the veteran, 
should be undertaken before it renders a final determination.

Although the delay occasioned by this Remand is regrettable, 
in view of the foregoing, this case is being returned to the 
RO for the following action:

1. The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the 
processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 
13, 2000), and 01-02 (January 9, 
2001), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.

2. The RO should contact the veteran in 
writing and ask him to identify the 
places at which he has received 
treatment for PTSD.  After obtaining 
any necessary authorizations, the RO 
should attempt to obtain and 
associate with the claims file, 
copies of records the veteran 
identifies and in particular those 
from Dr. Christopher E. Sawyer, 3 
Blount Professional Building, 
Knoxville, TN.

3. Next, the veteran should be scheduled 
for a VA psychiatric examination.  
The purpose of this examination will 
be to determine whether the complete 
record supports a diagnosis of PTSD 
as a result of the veteran's combat 
experiences in World War II.  All 
tests deemed necessary by the 
examiner must be conducted, and the 
clinical findings and reasoning which 
form the basis for any diagnosis 
entered should be clearly set forth.  
The claims folder and a copy of this 
Remand must be made available to the 
examiner prior to the examination in 
order that he or she may review 
pertinent aspects of the veteran's 
service and medical history.  A 
notation to the effect that this 
record review took place should be 
included in the examination report.

When the foregoing development actions are complete, the RO 
should enter its determination as to whether service 
connection for PTSD is warranted.  If the benefit sought on 
appeal remains denied, the veteran and his representative 
should be provided with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion on the ultimate outcome of this 
issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 



